Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIGS. 3C, 3D and 4A-4C are differently named in the drawings, which is inconsistent with the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-14, 16, 17, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180151066 A1 to Oba.
Regarding claim 1, Oba discloses:
a method of generating travel environment information, the method being executed by a processor, the method comprising: acquiring first information regarding a surrounding travel environment via a communication network, the first information being based on detection information detected by a sensor equipped in another vehicle, the surrounding travel environment including a travel lane that is a lane in which the other vehicle travels;   associating positional information of the lane with the first information and accumulate the first information in a storage device {Oba, paragraph [0006]: the system including: a communication interface configured to receive driving environment information [acquire first information] corresponding to a driving environment provided by another autonomous vehicle; and circuitry configured to determine a navigation route based on a degree of reliability of the driving environment information provided by the another autonomous vehicle. / abstract: A system for an autonomous vehicle that receives driving environment information corresponding to a driving environment provided by another autonomous vehicle, and determines a navigation route based on a degree of reliability of the driving environment information provided by the another autonomous vehicle. / paragraph [0061]: in the reliability degree information Fs, the recognition decrease factors are location information of provisional accident announcing pylon, information of road temporary taint and dropped object, erroneously detected road crack, presence or absence of shade occurrence, erroneously detected risk information, detectable distance, information of fog, snow, and rainy weather sight distance and like, and traveling lane & vicinity incident information. Further, in the reliability degree information Fs, the recognition decrease factors are information of forward traveling vehicle irregular traveling history (rapid deceleration, rapid steering), and information such as interfering object occurrence risk on a route in an event / it is noted that the information of forward traveling vehicle and traveling lane incident information imply the surrounding travel environment including a travel lane that is a lane in which the other vehicle travels / paragraph [0117]: The traveling environment acquiring unit 30 acquires the surrounding traveling environment information of the host vehicle provided with the vehicle control device 20, while traveling. The traveling environment acquiring unit 30 includes an imaging unit 31, a sound acquiring unit 32, a radar unit 33, a position and traffic information acquiring unit 34, for example. / It is noted that the other vehicle has similar structure with the subject vehicle. Therefore, it is implied that the other vehicle provides positional information of the lane in the first information, and the subject vehicle associates the positional information with other data in the first information. Accumulating information in  a storage device is in the knowledge generally available to one of ordinary skill in the art.};  
acquiring second information regarding lanes of a road from map information that is preliminarily stored in a storage device equipped in a subject vehicle, the map information including the positional information of the lane {Oba, paragraph [0041]: a host vehicle is to accurately recognize a lane on which the host vehicle can travel, and if a traveling vehicle can recognize an accurate position, the traveling vehicle can perform autonomous traveling along a desired traveling lane on the basis of accurate map data and the recognized vehicle position. / It is noted that preliminarily storing map information is in the knowledge generally available to one of ordinary skill in the art}; 
calculating a difference regarding a common lane between the first information acquired from the sensor of the other vehicle and the second information; and modifying, on a basis of the difference, the second information of the map information using the first information based on the detection information {Oba, paragraph [0072]: FIG. 4 is a diagram for describing the update information which is the following time traveling environment information. The update information Ps is the information indicating a temporary or continuous change, alteration, or the like of the traveling environment associated with an unanticipated event that occurs temporarily, and the information update is performed in a short period. Also, the update information Ps is the information acquired as appropriate from an information center as advance information of a traveling scheduled route. The update information Ps is generated on the basis of the traveling environment acquired by the advance traveling vehicle before several ten minutes to several hours, for example. / It is noted update implies calculating difference between first and second information}.  
	Regarding claim 6, which depends from claim 1, Oba discloses:
determining whether or not a travel road including the travel lane of the other vehicle in the first information is a predetermined specific road and, when a determination is made that the travel road is the specific road, modifying the second information using the first information {Oba, paragraphs [0061], [0008]: The system may further configured to control an driving system of the autonomous vehicle based on the navigation route [specific road] determined based on the degree of reliability of the driving environment information.}.  
Regarding claim 7, which depends from claim 6, Oba discloses:
when a determination is made that the number of lanes belonging to the travel road is a predetermined number, determining that the travel road is the specific road {Oba, paragraph [0043]: Specific time traveling environment information indicating the traveling environment of a specific time is basic map data DE1 indicating the traveling environment of a specific year and month based on design information and measured data obtained by a measurement survey vehicle or the like, for example. Also, the specific time traveling environment information indicating the traveling environment of a specific time is updated basic map data DE1′ in which changes of the traveling environment relevant to a newly opened road, structure change (increase of the number of lanes, etc.), lane width change, overtaking lane change, or the like are reflected in the basic map data DEL Note that the updated basic map data DE1′ may be map data indicating differences relative to the basic map data DEL}.  
It is noted that change (increase of the number of lanes) implies the current number of lanes belonging to the current travel road.
Regarding claim 8, which depends from to claim 6, Oba discloses: 
when a determination is made that the number of lanes in an inbound direction and/or an outbound direction of the travel road is one, determining that the travel road is the specific road {Oba, paragraph [0043]}.  
It is noted that change (increase of the number of lanes) implies the current number of lane(s) belonging to the specific route, and the number of lanes may include one lane in in an inbound direction and/or an outbound direction of the travel road.
Regarding claim 9, which depends from claim 6, Oba discloses:
acquiring a change in the number of lanes on a traveling direction side of the travel lane; and when a determination is made that the number of lanes changes from two or more to one, determining that the travel road is the specific road {Oba, paragraph [0043]}.  
Regarding claim 10, which depends from claim 6, Oba discloses:
when a determination is made that the number of lanes belonging to the travel road is two or more and the travel road can be specified as to which lane of the lanes of the travel road a vehicle is traveling in, on a basis of patterns of lane markers that define the lanes belonging to the travel road, determining that the travel road is the specific road {Oba, paragraphs [0043], [0061]: Table 4 illustrates factors that decrease a recognition rate in the reliability degree information. For example, in the reliability degree information Fs, the recognition decrease factors are aging degradation information of each lane marker}.  
It is noted that recognition of each lane marker state implies recognition of patterns of lane markers.
Regarding claim 11, which depends from claim 6, Oba discloses: 
acquiring the number of lanes belonging to the travel road; and when a determination is made that the number of lanes in an inbound direction or an outbound direction of the travel road is two or more and it is possible to specify which lane of the lanes of the travel road a vehicle is traveling in, on a basis of patterns of lane markers that define the lanes in the inbound direction or the lanes in the outbound direction, determining that the travel road is the specific road {Oba, paragraphs [0043], [0061]}.   
Regarding claim 12, which depends from claim 6, Oba discloses:
acquiring the number of lanes belonging to the travel road; and determining, as the specific road, the travel road in which the number of lanes in an inbound direction or the number of lanes in an outbound direction of the travel road is two or more and the lanes in the inbound direction or the lanes in the outbound direction are defined by predetermined characteristic lane markers {Oba, paragraphs [0043], [0061]}.  
Regarding claim 13, which depends from claim 1, Oba discloses:
wherein the travel environment information is updated when the second information is modified using the first information {Oba, paragraph [0072]}.  
Regarding claim 14, which depends from claim 1, Oba discloses:
wherein the travel environment information stored in the storage device is accessible via the communication network {Oba, paragraph [0006]}.  
Regarding claim 16, which depends from claim 1, Oba discloses:
modifying the second information using the first information on the basis of the difference so that the travel lane and a target lane of the map information corresponding to the travel lane are connected {Oba, paragraphs [0061], [0072]}.  
It is noted that the information of forward traveling vehicle and traveling lane incident information imply the travel lane of the forward vehicle and the target lane by the map information are the same.
Regarding claim 17, which depends from claim 1, Oba discloses:
modifying the second information using the first information on the basis of the difference so that a first area of the first information including the travel lane and a second area of the second information including a target lane corresponding to the travel lane are connected {Oba, paragraphs [0061], [0072], [0076]: The information administrator side sequentially accumulates the difference information Qs generated by the traveling vehicle of the vicinity area [implying information analysis based on area], and generates the update information Ps on the basis of the accumulated difference information Qs and the basic map data DE1, DE1′ and the temporary change map data DE2.}.  
Regarding claim 20, Oba discloses:
A driving control method comprising: referring to the travel environment information obtained by the method of generating travel environment information according to claim 1; calculating a travel route of the subject vehicle on a basis of the travel environment information, the subject vehicle being a control target of autonomous traveling; and causing the subject vehicle to travel along the travel route {Oba, paragraphs [0006], [0061], [0117], [0041], [0072], abstract: determines a navigation route / it is noted that navigation includes calculating route and causing vehicle to travel along the route}.  
Regarding claim 21, which depends from claim 20, Oba discloses:
comprising: modifying the second information using the first information to generate the travel environment information so that the travel lane of the first information and the target lane of the map information corresponding to the travel lane are connected; and calculating, on the basis of the travel environment information, the travel route including a connection point between the travel lane and the target lane of the map information corresponding to the travel lane {Oba, paragraph [0006], abstract, paragraphs [0061], [0041], [0072]}.   
It is noted that the calculated travel route includes the connection point because in the process of analyzing the first and second information, the travel lane and the target lane are identified to be coincident.
	Regarding claim 22, which depends from claim 20, Oba discloses:
comprising: acquiring the first information and the second information regarding the lane existing at a position farther than surroundings of the subject vehicle according to the travel environment obtained by the first information; modifying the second information using the first information to generate the travel environment information so that the travel lane of the first information and a target lane of the map information corresponding to the travel lane are connected; and calculating the travel route on the basis of the travel environment information {Oba, paragraph [0006], abstract, paragraphs [0061], [0041], [0072]: The update information Ps is generated on the basis of the traveling environment acquired by the advance traveling vehicle before several ten minutes to several hours, for example.}.  
It is noted that ten minutes advance traveling means a position farther than surroundings of the subject vehicle according to the travel environment obtained by the first information.
Regarding claim 23, Oba discloses:
A travel environment information generation apparatus comprising: a communication device configured to perform communication; a storage device configured to store information; and a processor configured to generate travel environment information, the processor operating to: acquire first information regarding a surrounding travel environment via a communication network using the communication device on a basis of detection information detected by a sensor equipped in another vehicle, the surrounding travel environment including a travel lane that is a lane in which the other vehicle travels; associate positional information of the lane with the acquired first information and accumulate the first information in the storage device; acquire second information regarding lanes of a road from map information that is preliminarily stored in a storage device equipped in a subject vehicle, the map information including the positional information of the lane; calculate a difference regarding a common lane between the first information acquired from the sensor of the other vehicle and the second information; and modify, on a basis of the difference, the second information of the map information using the first information based on the detection information {Oba, abstract, paragraphs [0061], [0117], [0041], [0072], [0006]: a system for an autonomous vehicle, the system including: a communication interface configured to receive driving environment information corresponding to a driving environment provided by another autonomous vehicle; and circuitry configured to determine a navigation route based on a degree of reliability of the driving environment information provided by the another autonomous vehicle. / it is noted that storage device and processor are implied.}.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba.
Regarding claim 2, which depends from claim 1, Oba discloses: acquiring third information regarding a surrounding travel environment including a travel lane that is a lane in which the subject vehicle travels, the third information being based on detection information from a sensor equipped in the subject vehicle {paragraph [0117]}.
Oba does not explicitly disclose: extracting the first information whose degree of commonality with the third information is a predetermined evaluation value or more; and modifying the second information using an extracted first information. 
In relation to this limitation, Oba teaches in paragraph [0182]: The traveling environment information and the reliability degree information obtained by autonomously recognizing at the already passed section are uploaded when the difference is equal to or larger than a threshold value, in order to be made utilizable in the following vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold feature of Oba to be applied to compare the third information and the first information and to incorporate the modification with the described invention of Oba in order to utilize reliable information only.
Regarding claim 3, which depends from claim 2, Oba does not explicitly disclose: wherein the first information includes attribute information of the other vehicle, and the third information includes attribute information of the subject vehicle, the method further comprising:  extracting the first information having the attribute information whose degree of commonality with the attribute information of the subject vehicle is a predetermined attribute evaluation value or more; and modifying the second information using the extracted first information.  
In relation to this limitation, Oba teaches in paragraph [0182]: threshold / paragraph [0008]: The system may further configured to control an driving system of the autonomous vehicle based on the navigation route determined based on the degree of reliability of the driving environment information.
It is noted that control vehicle requires information that can be applied to similar control characteristics (attribute) of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold feature of Oba to be applied to compare attributes of the vehicles and to incorporate the modification with the described invention of the modified Oba in order to facilitate control of the subject vehicle.
Regarding claim 4, which depends from claim 2, Oba teaches: wherein the first information includes an acquisition condition when the other vehicle acquires the first information, and the third information includes an acquisition condition when the subject vehicle acquires the third information, the method further comprising: extracting the first information acquired under the acquisition condition whose degree of commonality with the acquisition condition of the third information is a predetermined acquisition evaluation value or more; and modifying the second information using the extracted first information { paragraphs [0006], [0061]: degree of reliability [acquisition condition]}.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the degree of reliability [acquisition condition] feature of Oba in comparison of first and third information in order to in order to utilize reliable information only.
Regarding claim 5, which depends from claim 1, Oba teaches:  the first information includes a degree of reliability of the first information, and the method further comprises: extracting the first information whose degree of reliability is a predetermined reliability evaluation value or more and modifying the second information using the extracted first information {Oba, abstract, paragraphs [0006], [0041], [0182]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold feature of Oba to be applied to evaluate the reliability of the first information in order to utilize reliable information only.
Regarding claim 15, which depends from claim 1, Oba does not explicitly disclose: modifying the second information using the first information so that the second information has same value as that of the first information.  
Related to this limitation, Oba discloses in paragraph [0072]: FIG. 4 is a diagram for describing the update information which is the following time traveling environment information. The update information Ps is the information indicating a temporary or continuous change, alteration, or the like of the traveling environment associated with an unanticipated event that occurs temporarily, and the information update is performed in a short period. Also, the update information Ps is the information acquired as appropriate from an information center as advance information of a traveling scheduled route. The update information Ps is generated on the basis of the traveling environment acquired by the advance traveling vehicle before several ten minutes to several hours}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the update feature of Oba so that the second information has same value as that of the first information in order to accurately reflect the change detected by the other forward vehicle. 
Regarding claim 18, which depends from claim 16, Oba does not explicitly disclose: when the difference between the first information and the second information is less than a predetermined reference value, relaxing a condition for associating the travel lane of the first information and the target lane of the map information with each other.  
In relation to this limitation, Oba discloses paragraph [0182]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold feature of Oba to relax the same lane requirement if other conditions are similar enough in order to increase availability of the first information.
Regarding claim 19, which depends from claim 16, Oba does not explicitly disclose: when the difference between the first information and the second information is less than a predetermined reference value, changing lane marker information on a basis of the first information, the lane marker information being associated with the target lane of the map information corresponding to the travel lane of the first information.  
In relation to this limitation, Oba discloses paragraphs [0182], [0043], [0061].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold feature of Oba to relax the same lane requirement if other conditions are similar enough in order to facilitate changing lane marker information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661